—In an action, inter alia, to recover damages for conversion, the plaintiff appeals from an order of the Supreme Court, Nassau County (Winick, J.), dated April 26, 1999, which granted the defendants’ motion to vacate a judgment entered upon their default in answering.
*569Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion when it granted the defendants’ motion (see, Morgese v Laro Maintenance Corp., 251 AD2d 307; Albano v Nus Holding Corp., 233 AD2d 280). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.